IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,081 


EX PARTE DONALD L. MORING, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM LUBBOCK COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed
pursuant to Article 11.07, V.A.C.C.P.  Applicant was convicted of robbery and his
punishment was assessed at seven years imprisonment.  No appeal was taken from this
conviction.
	Applicant contends that, due to the ineffective assistance of his counsel, his plea
of true to his motion to revoke probation was involuntary because it was based upon the
promise that this sentence would run concurrently with a pending federal sentence.  The
trial court, after holding a hearing, has entered findings of fact and conclusions of law
recommending that relief be granted.  Specifically, the trial court found that Applicant
pled true pursuant to an agreement that this sentence would run concurrently with his
federal sentence.  The trial court also found that federal authorities are not allowing the
sentences to run concurrently.  Applicant is entitled to relief.  Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in cause number 97-424687 in the 140th Judicial
District Court of Lubbock County is set aside and Applicant remanded to the trial court to
answer the motion to revoke probation.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional and Pardons and Paroles Divisions.
DELIVERED: January 26, 2005
DO NOT PUBLISH